BEEZER, Circuit Judge,
concurring in the judgment:
The FDIC’s predecessor-in-interest sued Jenson for a deficiency judgment. The district court issued a writ of attachment in the deficiency action that attached Jenson’s one-third interest in a deed of trust and related promissory note. Pursuant to the writ of attachment, Jenson’s share of note payments were garnisheed and paid to the U.S. Marshal. By February 3, 1988, the note had been paid in full, and the U.S. Marshal possessed $554,225.86 in note payments. On July 1, 1988, Jenson filed a Chapter 11 bankruptcy petition. In these circumstances, I do not rely upon In re Wind Power Systems, Inc., 841 F.2d 288 (9th Cir.1988), to conclude that the FDIC’s attachment lien is not a voidable preference and that the district court properly allowed the FDIC’s attachment lien as a secured claim against Jenson’s bankruptcy estate.
For purposes of the Bankruptcy Code’s preference avoidance section, 11 U.S.C. § 547, “ ‘when [a transfer] is complete’ is a matter of federal law.” Barnhill v. Johnson, — U.S. -, -, 112 S.Ct. 1386, 1389, 118 L.Ed.2d 39 (1992) (quoting McKenzie v. Irving Trust Co., 323 U.S. 365, 369-70, 65 S.Ct. 405, 407-08, 89 L.Ed. *1261305 (1945)). Section 547(e)(2) provides, with an exception not relevant in this case, that a transfer is made
(A) at the time such transfer takes effect between the transferor and the transferee, if such transfer is perfected at, or within 10 days after, such time; [or]
(B) at the time such transfer is perfected, if such transfer is perfected after such 10 days....
For purposes of Section 547, “a transfer of a fixture or property other than real property is perfected when a creditor on a simple contract cannot acquire a judicial lien that is superior to the interest of the transferee.” 11 U.S.C. § 547(e)(1)(B). The Bankruptcy Code does not specify the steps necessary to perfect the FDIC’s interest in Jenson’s share of the note payments so Nevada law, the relevant state law, governs. Barnhill, — U.S. at -, 112 S.Ct. at 1389; In re Gulino, 779 F.2d 546, 550 (9th Cir.1985).
Under Nevada law, the FDIC’s attachment lien arose when the U.S. Marshal took possession of the note payments. Nevada Revised Statutes 31.060(4); Beemer v. Seaborn, 54 Nev. 459, 22 P.2d 356, 357 (1933). While the U.S. Marshal retained possession, the attachment lien prevented other creditors from obtaining any interest in those funds that was superior to the FDIC’s interest. Beemer, 22 P.2d at 357. Thus, for purposes of Section 547, the FDIC’s attachment lien was perfected by February 3, 1988, and the transfer was complete by that date. Because this transfer occurred more than 90 days before Jen-son filed for bankruptcy on July 1, 1988, the FDIC’s attachment lien is not a preferential transfer. 11 U.S.C. § 547(b)(4).
The U.S. Marshal retained possession of the note payments as of the date of Jen-son’s bankruptcy filing. Because this possession perfected the FDIC’s attachment lien by preventing another creditor from obtaining a judicial lien on those funds, the lien was not avoidable under 11 U.S.C. § 544(a)(1). The district court properly allowed the FDIC’s attachment lien as a secured claim against Jenson s bankruptcy estate.